            Case 1:20-cv-10065-JPO Document 4 Filed 08/05/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 VIRGINIA WEIDERMAN,

                                         Plaintiff,
                                                                     20-CV-10065 (JPO)
                     -v -
                                                                           ORDER
 CANCER GENETICS, INC., et al.,
                              Defendants.


J. PAUL OETKEN, District Judge:

        This action was filed on December 1, 2020. (Dkt. No. 1.) The docket does not indicate

that Plaintiff has served Defendants. Rule 4(m) of the Federal Rules of Civil Procedure requires

a defendant to be served with the summons and complaint within ninety days after the complaint

is filed.

        Plaintiff is directed to advise the Court in writing why she has failed to serve the

summons and complaint on Defendants within the ninety-day period, or, if Defendants have

been served, when and in what manner such service was made. If no written communication is

received by August 18, 2021, showing good cause why such service was not made within ninety

days, the Court will dismiss the case.

        SO ORDERED.

Dated: August 5, 2021
       New York, New York

                                                 ____________________________________
                                                            J. PAUL OETKEN
                                                        United States District Judge
